Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,805,212; US patent No. 10,129,142 and US patent No. 10,230,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Applicant further states, see page 8-9 of 14 that “However, Applicant has not filed a terminal disclaimer for U.S. Patent No. 10,095,535, U.S. Patent No. 10,795,716, U.S. Patent No. 10,057,157, U.S. Patent N179.01.C2 (NCRA.P0317C2) 3No. 10,075,363, and U.S. Patent No. 10,601,700 as these applications have different specifications with much later filing dates. It is improper to reject an application with an earlier priority date based on a nonstatutory double patenting with applications that have later priority dates. These later filed applications cannot render obvious an earlier filed application. In view of the foregoing, Applicant respectfully submits that all the claims, namely claims 22-41 are in condition for allowance. Reconsideration of the rejections is requested”. Based on that, the Examiner proceeds with the allowance of this case.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.

The prior art of record fails to teach “the gateway second logical router comprising a centralized routing (CR) component and a distributed routing (DR) component; and for at least one route configured for the first logical router: adding, to a routing table of the DR component, a first route having a next hop address of an interface of the first logical router; and adding, to a routing table of the CR component, a second route having the next hop address of an interface of the DR component”, as substantially described in independent claim(s) 22 and 32.  These limitations, in combination with the remaining limitations of claim(s) 22 and 32 are not taught nor suggested by the prior art of record.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474